Citation Nr: 0120358	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant 



INTRODUCTION

A report of separation of record shows that the veteran 
served on active duty from November 1945 to November 1946.  
In September 1990, the Board found that he served on active 
duty from November 1944 to November 1946; December 1947 to 
February 1948; April to July 1948; July to October 1949; and 
essentially continuously from October 1952 to July 1970.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, for additional development. The claim for 
service connection for arthritis of the cervical spine was 
denied as being not well-grounded by the Board in September 
1999. In an Order dated in December 2000, the Court of 
Appeals for Veterans Claims vacated the September 1999 Board 
decision and remanded the case for compliance with the 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000). 


REMAND

It is essentially contended that the veteran has cervical 
spine arthritis as a progression of a degenerative process 
that began in the lumbar spine in service.  In the 
alternative, it is maintained that he developed cervical 
spine arthritis as a proximate result of his service-
connected low back disability. 

When the veteran was initially seen at the emergency room of 
a service hospital in July 1976, he indicated that he had 
struck his chest on the steering wheel and had also sustained 
a mild contusion of the knee in a motor vehicle accident the 
previous night.  When seen at a service clinic about four 
days later, degenerative disease at C3 and C4 on the right 
with narrowing of the foramina was diagnosed, and cervical 
traction was instituted.  When seen at a service clinic nine 
days following his initial visit to the emergency room, it 
was reported that he had sprained his neck and had aggravated 
old arthritis of the neck.  X-rays at a service clinic in 
March 1986 showed degenerative changes in the lower cervical 
spine.  On VA examination in March 1987, X-rays showed 
narrowing of the intervertebral (disc) space at L5 - S1 with 
sclerosis of the bony borders.  Degenerative arthritis of the 
lumbar spine was diagnosed.  

By a rating decision dated in September 1987, service 
connection was granted for a disability classified as 
"chronic back strain, with traumatic arthritis, lumbar 
spine."  It is clear from the language of the rating 
decision itself that it was the intent of the RO to establish 
service connection for a low back disorder, including 
traumatic arthritis of the lumbar spine.  

When the veteran was examined by VA in April 1989, the 
pertinent assessment was degenerative changes in the lumbar 
spine.  A VA examiner in November 1993 diagnosed chronic 
lumbar muscle strain secondary to degenerative joint disease 
of the L-5 spine.  When the veteran underwent orthopedic 
examination by VA in May 1996, he complained of neck 
discomfort on the right side and indicated that he believed 
this started sometime in the 1950's.  However, he was unable 
to relate any particular injury or state a specific time when 
something happened to his neck.  The examiner reported that 
he had reviewed the recent X-ray studies and that the 
veteran's cervical spine X-rays showed multiple levels of 
disc space narrowing and osteophytes.  The examiner said that 
this could explain his neck symptoms.  The examiner stated 
that he did not obtain any information to say specifically 
that a certain injury was the cause of either the neck or low 
back arthritis.  The VA examiner in May 1996 said that he 
suspected that the cervical degenerative changes were 
"strictly a factor of the aging process."  The veteran's 
report of separation from service in November 1946 indicates 
that he was born in January 1926.  The VA orthopedic 
examination in August 1997 merely confirmed the diagnosis of 
degenerative joint disease of the cervical and lumbar spine.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a cervical spine disability 
since August 1997.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.
  
3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





